 



Exhibit 10.4
LETTER AGREEMENT FOR ADMINISTRATIVE SERVICES
ATLAS ACQUISITION HOLDINGS CORP.
January 30, 2008
Hauslein & Company, Inc.
Gentlemen:
This letter will confirm our agreement, that commencing on the consummation date
(the “Closing Date”) of the initial public offering (“IPO”) of the securities of
Atlas Acquisition Holdings Corp. (the “Company”) and continuing until the
earlier of the consummation by the Company of a “Business Combination” or the
liquidation of the Company (each, as described in the Company’s IPO prospectus,
and such earlier date, the “Termination Date”), Hauslein & Company, Inc. shall
make available to the Company for certain administrative, technology, and
secretarial services, as well as the use of certain limited office space, in the
Hobe Sound, Florida area, as may be required by the Company from time to time,
situated at 11450 SE Dixie Highway, Suite 105, Hobe Sound, Florida 33455 (or any
successor location) and any other locations. In exchange therefor, the Company
shall pay to Hauslein & Company, Inc. the sum of $10,000 per month (the “Fee”)
on the Closing Date and continuing monthly thereafter until the Termination
Date.
[Signatures appear on following page]

 



--------------------------------------------------------------------------------



 



            Very truly yours,


ATLAS ACQUISITION HOLDINGS CORP.
      By:   /s/ James N. Hauslein       Name:   James N. Hauslein       
Title:   Chairman of the Board and Chief Executive Officer     

          AGREED TO AND ACCEPTED BY:

HAUSLEIN & COMPANY, INC.
      By:   /s/ James N. Hauslein       Name:   James N. Hauslein       
Title:   President       

 